DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 7/18/22, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments, see page 8, filed 7/18/22, with respect to claim 8 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 

Applicant’s arguments, see page 8, filed 7/18/22, with respect to claims 1, 2 and 6-11 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) and 103 rejections of claims 1, 2 and 6-11 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 10 and 11, the prior art does not contain a valid combination of references that disclose an image forming apparatus using an IC card reader to log in users, a menu screen for selecting functions and displaying, when a user name is registered, the user name on the menu screen, and displaying, when a user name is not registered, an identifier of the IC card on the menu screen.  Similar prior art such as U.S. patent application publication 2018/0234585 by Yano discloses IC card login and displaying a user name on a menu screen when the user is registered but lacks disclosure of displaying the IC card identifier on the menu screen when a user is not registered.
Claims 2 and 4-9 are allowed because they depend upon an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672